On appeal by plaintiff Michel Tchlenoff, the order dismissing a judgment creditor’s action as to defendants Universal Machine Tool Manufacturing Company, Inc., and Huntervan Realty Corporation, is affirmed, with ten dollars costs and disbursements. No opinion. The appeal of Borris M. Komar from the above-described order- is dismissed, without costs, as he is not a person aggrieved within the purview'of section 557 of the Civil Practice Act. Carswell, .Acting P. J., Johnston, Adel, Lewis and Aldrich, JJ., concur. [See post, p. 957.]